Citation Nr: 0843503	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently rated 10 percent disabling.

2.  Entitlement to service connection for retinopathy, 
claimed as secondary to service-connected hypertension.

3.  Entitlement to service connection for kidney disorder, 
claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in May 2007, the veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  He 
subsequently submitted a statement in August 2007 wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).

In the claim statement dated December 2005, the veteran 
raised the issue of reinstatement of the 20 percent rating 
for the veteran's service-connected hypertension, which was 
reduced according to the August 1982 rating decision.  In the 
July 2006 Statement of the Case, the RO responded.  The RO 
wrote following a review of an April 1982 VA examination 
report, which did not show manifestations consistent with the 
assigned rating, the 20 percent rating was reduced to 10 
percent in May 1982.  It was then noted that the veteran was 
advised of the determination by letter issued in May 19,1982, 
but he did not appeal.  Thus, the decision became final.  The 
RO then construed the veteran's December 2005 correspondence 
as an informal claim and this appeal ensued.  It is noted 
that throughout the pendency of this appeal the veteran has 
confined his arguments to increased rating assertions; thus, 
no additional action in this regard is needed.  





FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more; factors 
warranting extraschedular consideration are not present.

2.  There is no current diagnosis of retinopathy.

3.  There is no current diagnosis of a kidney disorder.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (2008).

2.  Retinopathy was not incurred in or aggravated by active 
military service, nor is it any way proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

3.  A kidney disorder was not incurred in or aggravated by 
active military service and may not be so presumed, nor is it 
any way proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected hypertension has been rated 
by the RO as 10 percent disabling under the provisions of 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating is assigned if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating is warranted when the diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more, and a 10 percent rating is 
assigned if the diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

According to Note 1, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Analysis

The veteran asserts that the severity of his hypertension 
warrants a higher disability rating.    

A review of the medical evidence fails to show that the 
criteria for a higher rating are met.  In fact, treatment 
records from a private medical provider between March 2005 
and September 2005 show blood pressure readings of 122-
140/80.  A March 2006 VA compensation and pension examination 
shows blood pressure readings of 148/86, 146/86, and 138/82.  
The diagnosis was essential hypertension, under treatment.  
Additionally, VA treatment records from July 2006 through 
August 2007 show blood pressure readings in the ranges of 
108-140/71-98.  

VA treatment records show that out of approximately 12 blood 
pressure readings taken during the appeal period, there was 
one finding of a diastolic reading of 110 or more and no 
systolic reading of 200 or more.  Significantly, a February 
2007 reading from a VA examination shows a blood pressure 
reading of 162/110-62.

The veteran received a VA examination in January 2008.  The 
January 2008 VA compensation and pension examination report 
shows blood pressure readings of 142/84, 150/88 and 144/82.  
The diagnosis was essential hypertension, under treatment.  
The echocardiogram was noted to be consistent with 
hypertensive heart disease. 

Given the medical evidence presented in this case, the Board 
must conclude that the medical evidence does not demonstrate 
that the veteran's hypertension more nearly approximates 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, as contemplated by a 20 
percent rating under Diagnostic Code 7101.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  Out of approximately 15 blood 
pressure readings, one showed diastolic pressure of 110, and 
none showed systolic pressure over 200.  The evidence of 
record does not support the assignment of a rating in excess 
of 10 percent for the veteran's hypertension, as there is 
only one occasion on which the veteran's diastolic pressure 
was predominantly 110 or more and no indication that his 
systolic pressure was predominantly 200 or more.  Despite the 
veteran's appellate contentions and the one elevated reading, 
the medical evidence by history and currently does not show 
increased impairment so as to warrant the assignment of a 
higher rating.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected hypertension.  
See Hart, supra.  Upon reviewing the longitudinal record, 
throughout the entire pendency of this appeal, the veteran's 
level of impairment has remained uniform; thus staged ratings 
are not appropriate. 

Extraschedular Consideration

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his 
hypertension has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Thus, a preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for the veteran's service-connected hypertension.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular-renal disorder became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level." 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The veteran is arguing that service connection is warranted 
for retinopathy and a kidney disorder secondary to 
hypertension.  Because the provisions of 38 C.F.R. § 3.310 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of regulations applies.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, as discussed 
below, service connection is not warranted pursuant to 38 
C.F.R. § 3.310. 

Entitlement to service connection for retinopathy

The veteran asserts that he has retinopathy.  In pertinent 
part, it is contended that the veteran's retinopathy is in 
some way proximately due to or the result of his service-
connected hypertension. 

In the present case, the service treatment records fail to 
demonstrate the presence of retinopathy.  A December 1975 
report from the eye clinic shows a complaint of decreased 
distance visual acuity for which no therapy was indicated.  
In June 1976, he was noted to have suffered trauma and 
discoloration to the right eye after a fight.  However, there 
is no indication that, at any time during the veteran's 
period of active service, he suffered from retinopathy.  As 
of the time of a service separation examination in August 
1976, the veteran's eyes were noted to be within normal 
limits, and no pertinent diagnosis was noted. 

In point of fact, and based on a review of the entire 
evidence of record, it has yet to be demonstrated that, at 
any time either during or subsequent to the veteran's period 
of active military service, he has received a diagnosis of or 
treatment for retinopathy.  No defects of the eye were noted 
on VA examination reports dated October 1976, May 1979, April 
1980, April 1982, and December 1995.  The March 2006 
compensation and pension examination notes a diagnosis of 
refractive error/presbyopia.  A subsequent January 2008 
compensation and pension examination shows no evidence of 
retinopathy.  

The Board finds no proof of a present retinopathy.  The March 
2006 VA compensation and pension examination of the eyes show 
that the veteran complained of seeing dark spots over images, 
blurry vision and cataracts, but there is no evidence that 
the veteran has retinopathy.  The Court has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of seeing dark spots can be attributed, there is no 
basis to find a retinopathy for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for retinopathy.  It is yet to be demonstrated 
that, at any time, either in service, or thereafter, the 
veteran has experienced retinopathy.  Under the 
circumstances, and absent documented clinical evidence of 
retinopathy, the veteran's claim for service connection must 
be denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Entitlement to service connection for a kidney disorder

The veteran seeks service connection for a kidney disorder.  
He asserts that his kidney disorder is either caused by or 
aggravated by his hypertension.

Service treatment records are negative for history, 
complaints, or abnormal findings indicative of a kidney 
disorder.  During service, the veteran was treated for 
urethritis in October 1973 and gonorrhea in March 1973.  As 
of the time of a service separation examination in August 
1976, the veteran's genitourinary system was entirely within 
normal limits, and no pertinent diagnosis was noted.  No 
kidney disorders were noted on VA examination reports dated 
October 1976, May 1979, April 1980, April 1982, and December 
1995.  There is no evidence of a diagnosis of cardiovascular-
renal disease within one year of service separation, so 
service connection on a presumptive basis is not warranted.

Significantly, at the time of a VA compensation and pension 
examination in March 2006, and on a subsequent VA 
compensation and pension examination in January 2008, there 
was no evidence of a kidney disorder.  

The Court has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The veteran's own implied assertions that he has a kidney 
disorder are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions.

It is yet to be demonstrated that, at any time, either in 
service, or thereafter, the veteran has experienced kidney 
disorder.  Under the circumstances, and absent documented 
clinical evidence of a chronic disability, the veteran's 
claim for service connection for a kidney disorder must be 
denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in 
December 2005, before the original adjudication of the 
claims.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
secondary service connection and increased ratings, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in July 2006.  The Board 
finds that the VCAA letter dated in April 2008 satisfied the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board concludes that the veteran has been 
afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection 
and increased rating, and the duty to assist requirements 
have been satisfied.  All available service treatment records 
were obtained.  VA examination reports were obtained.  VA 
treatment records dated from March 2006 to January 2008 were 
obtained and associated with the claims folder.  Private 
treatment records from Dr. S. dated 2005 were obtained and 
associated with the record.  Private treatment records were 
requested from Dr. H after which Dr. H informed the RO that 
the veteran had not been treated since 2002.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 2006 and 2008 in order to 
obtain medical evidence as to the nature and etiology of the 
claimed disabilities.   

 Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to an increased disability rating for 
hypertension, currently rated 10 percent disabling is denied. 

Entitlement to service connection for retinopathy is denied. 

Entitlement to service connection for a kidney disorder is 
denied.



____________________________________________ 
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


